Citation Nr: 1111306	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  08-04 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a deviated septum, status-post septorhinoplasty.

2.  Entitlement to service connection for temporomandibular joint dislocation (TMJ), including as secondary to the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to an initial disability evaluation in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to October 1978, as well as service in the Army National Guard through March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified in support of these claims during a Travel Board hearing held in August 2010, before the undersigned Acting Veterans Law Judge.

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims.  These claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.

The issue of entitlement to service connection for sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2010 statement.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.

REMAND

The Veteran asserts that service connection is warranted for a deviated septum, status-post septorhinoplasty, as the condition resulted from an in-service injury.  He reports a history of difficulty breathing since the in-service injury.  The service medical records indicate that the Veteran was struck in the left eye with a ball in October 1975.  At that time, he was diagnosed with contusion of the face below the left eyelid and mild concussion.  He was then referred to various clinics, including the ear, nose, and throat, clinic for evaluation of a deviated septum and an X-ray of the nasal bones.  In March 1977, the Veteran presented for treatment with a history of difficulty breathing.  At that time, the Veteran reported a history of a deviated septum as a result of an injury when he was a child.  After examination, the Veteran was assessed with deviated septum, for which he subsequently underwent septorhinoplasty.  Subsequent service examination records reflect normal clinical findings for the nose and negative histories as to any sequelae as a result of the surgery.  However, based on the Veteran's competent history of breathing problems since service, the Veteran's presumed soundness at entry with regard to the nose, and the evidence of an in-service injury to the face, a VA examination with nexus opinion is needed to determine whether the Veteran has a current nasal condition which onset in or was aggravated by service or is causally related to service. 

Further development is also needed on the claim of service connection for TMJ.  Specifically, based on the evidence of a current diagnosis, the Veteran's history of jaw problems since service, and the evidence that teeth grinding and clenching are symptoms of the Veteran's service-connected PTSD, a VA examination with opinion is needed to determine whether the Veteran's TMJ is related to service.  

Further development is also needed on the claim of service connection for a back disorder.  Specifically, based on the evidence of a current diagnosis, the Veteran's history of back problems since service, and the Veteran's histories of recurrent back pain throughout his Reserve service, a VA examination with opinion is needed to determine whether the Veteran's low back disorder is related to service.  

Further development is also needed on the claim of increased initial rating for PTSD.  Review of the record indicates that the Veteran applied for, but was denied, disability benefits from the Social Security Administration (SSA).  See July 2009 SSA records request.  As these records are potentially relevant to the matter on appeal, they should be requested and, if available, associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Finally, the Board acknowledges that evidence, specifically VA and private treatment records, have been associated with the claims file subsequent to the most recent adjudicative decision for each issue.  This evidence must be reviewed and, if the claims remain denied, included in a supplemental statement of the case.  38 C.F.R. §§ 19.37, 20.1304.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder.  

2.  Obtain any outstanding, relevant VA treatment records.  Ask the Veteran about the existence of any outstanding non-VA treatment records.  All reported records should be requested.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the deviated septum, status-post septorhinoplasty.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  A rationale should be provided for any opinion expressed.

The examiner is requested to state whether the Veteran currently has a deviated septum or any other nasal disorder.  For any diagnosed condition, the examiner is requested to state whether the evidence clearly and unmistakably shows that the condition existed prior to active service?

(a) If the answer is yes, does the evidence clearly and unmistakably show that the preexisting condition was not aggravated by active service?

(b) if the answer is no, is it at least as likely as not that the condition onset in active service or a period of duty training or is causally related to active service or a period of duty training?

4.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of the TMJ.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  

The examiner is requested to state whether the Veteran has TMJ.  If so, the examiner should state whether it is at least as likely as not that the Veteran's TMJ onset in active service or a period of duty training, is causally related to active service or a period of duty training, or was caused or aggravated by the service-connected PTSD, to include its symptoms of teeth grinding and clenching.  A rationale is requested for any opinion expressed.  
 
5.  Schedule the Veteran for a VA orthopedic examination to determine the nature and likely etiology of the back disorder.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

For any diagnosed low back disorder, the examiner is requested to state whether it is at least as likely as not that the disorder onset in or was aggravated during active service or a period of duty training or is causally related to active service or a period of duty training.  A rationale is requested for any opinion expressed.  

5.  Thereafter, readjudicate the appellant's claims, with consideration of all evidence obtained subsequent to the most recent adjudication of each issue.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
NANCY SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals
